SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 F O R M6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of June 2014 RADA ELECTRONIC INDUSTRIES LIMITED (Name of Registrant) 7 Giborei Israel Street, Netanya 42504, Israel (Address of Principal Executive Office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F SForm 40-F * Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):* Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): * Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes* No S If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- This Form 6-K is being incorporated by reference into the Registrant’s Form F-3 Registration Statements File Nos. 333-115598, 333-117954 and 333-150197 and our Form S-8 Registration Statement File No. 333-111437. RADA ELECTRONIC INDUSTRIES LTD. EXPLANATORY NOTE The following exhibit is attached: News Release: Eurosatory 2014: RADA’s RPS-42 Tactical Volume Surveillance Radar System was Selected by the US Navy Office of Naval Research dated June 12, 2014 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Rada Electronic Industries Ltd. (Registrant) By: /s/Herzle Bodinger Herzle Bodinger President and Chairman Date:June 12, 2014 EXHIBIT INDEX EXHIBIT NO. DESCRIPTION News Release: Eurosatory 2014: RADA’s RPS-42 Tactical Volume Surveillance Radar System was Selected by the US Navy Office of Naval Research dated June 12, 2014
